GRIFFIN, J.
Appellant, Michael Joseph Strauss, appeals the denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. His motion included eighteen separate grounds, with subclaims. The trial court conducted a hearing on certain of these claims and the others were denied without a hearing. All claims were denied by the trial court in a detailed and thorough order. We have made a painstaking review of all eighteen claims and find no reversible error..
AFFIRMED.
PLEUS, J., and COBB, W., Senior Judge, concur.